Citation Nr: 1105339	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
condition to include depressive disorder.  

2.  Entitlement o service connection for a low back disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to an initial disability evaluation in excess of 
20 percent for a cervical spine disability diagnosed as 
myofascial pain syndrome.  

5.  Entitlement to an initial disability evaluation in excess of 
20 percent for a left shoulder disability.  

6.  Entitlement to an initial disability evaluation in excess of 
10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1979 to April 1979 
and from February 2003 to January 2004, with Army National Guard 
service as well. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issue of entitlement to a low back disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder manifested as a 
result of his active military service.  

2.  The Veteran has not been diagnosed with bilateral hearing 
loss.   

3.  The Veteran's cervical spine disability, claimed as 
myofascial pain syndrome, has been manifested by pain, flexion to 
at least 35 degrees and a combined range of motion of less than 
170 degrees; it has not been manifested by favorable ankylosis or 
flexion to 15 degrees or less.  

4.  The Veteran is right handed and his left shoulder is the 
minor upper extremity.  

5.  The Veteran's left shoulder disability has been manifested by 
pain and limitation of motion of the minor arm below shoulder 
level; it has not been manifested by limitation of motion of the 
arm to 25 degrees or less.  

6.  The Veteran's right knee disability has been manifested by 
pain and limitation of flexion to 90 degrees; it has not been 
manifested by ankylosis, recurrent subluxation or lateral 
instability, impaired cartilage, limitation of extension, 
impairment of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for major depressive disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 20 percent for myofascial pain 
syndrome of the neck have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5237 
(2010).  

5.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 20 percent for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5200-03 (2010).  

6.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 10 percent for a right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claims of entitlement to service 
connection, the duty to notify was satisfied by way of a letter 
sent to him in July 2006 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence and 
information in his possession to the RO.  

The Veteran's increased disability evaluation claims arise from 
his disagreement with the initial evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for these claims.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in January 
2007, April 2009 and July 2009, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Significantly, neither the Veteran nor his representative 
has identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as psychoses or hearing loss, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  


Psychiatric Disorder

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder, to include major depressive 
disorder.  A review of the evidence of record demonstrates that 
the evidence is at least in equipoise regarding this issue.  As 
such, affording the Veteran the full benefit of the doubt, the 
Board finds that service connection is warranted for major 
depressive disorder.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records demonstrate that the 
Veteran exhibited symptoms of depression at the end of his active 
military service.  According to a December 2003 record, the 
Veteran was referred to mental health for evaluation and 
treatment of questionable depression.  

According to a March 2006 VA inpatient treatment record, the 
Veteran was admitted for the first time with a diagnosis of major 
depressive disorder single episode without psychotic features.  A 
treatment record notes that this was a single episode of 
depressive disorder not due to the direct effects of substance or 
known medical conditions, but due to the severity of the 
Veteran's symptoms and his access to a gun at home, he was 
admitted to prevent further deterioration.  However, his 
discharge summary notes that the Veteran's stressors were chronic 
and acute untreated mental illness and exposure to war 
hostilities.  

In June 2006, the Veteran was referred to a Medical Evaluation 
Board because he was found to be unfit for service with the Army 
Reserve due to major depression.  A subsequent treatment record 
from December 2006 notes that the Veteran continued to have 
ongoing stressors of financial problems secondary to 
unemployment, as he was awaiting a final disposition regarding 
fitness for duty both with the state police (his main employer) 
and the Army Reserves.  

The Veteran was seen by the Medical Evaluation Board in January 
2007.  The Veteran was assigned an Axis I diagnosis of major 
depressive disorder, severe, manifested by feelings of chronic 
depression, anergic, anhedonic, excessive feelings of guilt and 
shame, social isolation, and suicidal ideation and behavior.  
This was considered to have been incurred in the line of duty.  
It was noted that the Veteran first began psychiatric treatment 
at Fort Bragg, North Carolina in December 2003.  

Subsequent VA treatment records demonstrate that the Veteran has 
continued to seek treatment for a psychiatric disorder.  
According to a January 2008 record, the Veteran was suffering 
from recurrent major depressive disorder brought about by 
occupational problems and exposure to war hostilities.  

The Veteran was afforded a VA psychiatric examination in July 
2009.  The examiner concluded that a review of the Veteran's 
claims file did not show any formal mental evaluation or 
treatment, and that the only note found was from a nurse 
practitioner referring the Veteran for a mental health 
evaluation.  The examiner indicated that this note was undated.  
The examiner opined that this limited information did not 
constitute a formal diagnosis, and that the Veteran's major 
depression started in 2006 due to the reported stressor of 
"economic and job problem."  The examiner diagnosed the Veteran 
with major depressive disorder, recurrent.  

Having afforded the Veteran the full benefit of the doubt in this 
case, the Board finds that the Veteran is entitled to service 
connection for major depressive disorder.  While the July 2009 VA 
examiner is correct in that the Veteran was not formally 
diagnosed with depression during active military service, a 
formal diagnosis is not necessary to establish service 
connection.  The evidence of record demonstrates that the Veteran 
suffered from symptomatology of depression during active military 
service, since he was referred to mental health for this 
condition.  

While there is no definitive evidence of a chronic disorder 
during military service, the record does suggest a continuity of 
symptomatology after military service.  See 38 C.F.R. § 3.303(b).  
In March 2006, during the Veteran's first psychiatric treatment 
with VA, the Veteran reported that his depression was due to 
exposure to war hostilities.  The evidence of record demonstrates 
that the Veteran did serve in Kuwait during his active duty.  
Furthermore, while the March 2006 record notes that the Veteran's 
severe depression was a single incident, it was noted that he 
suffered from a chronic untreated mental illness.  Finally, the 
Veteran has testified that he has suffered from depressive 
symptoms since his return from Kuwait.  Lay assertions may serve 
to support a claim for service connection when they relate to the 
occurrence of events that are observable as a lay person or the 
presence of a disability or symptoms of a disability that are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  The Veteran's contention is 
also supported by records in the claims file, as evidenced by his 
January 2007 Medical Evaluation Board finding that it was caused 
in the line of duty.  

As a final matter, the Board recognizes that the July 2009 VA 
examiner concluded that the Veteran's depression began in 2006 as 
a result of economic and employment problems.  However, the Board 
does not find this opinion to be persuasive.  Problems with 
finances and employment were only one of the stressors reported 
by the Veteran in March 2006.  The Veteran also reported exposure 
to war hostilities while in Kuwait.  Also, the records indicate 
that the Veteran was only concerned about his job because he was 
not sure he would qualify to remain employed after his mental 
evaluations were completed, suggesting that psychiatric 
symptomatology existed prior to the Veteran's concerns about his 
job.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that service connection for major depressive disorder 
is warranted.  

Hearing Loss

The issue of entitlement to service connection for hearing loss 
has been appealed to the Board.  As an initial matter, the Board 
recognizes that the Veteran denied seeking entitlement to service 
connection for hearing loss in his July 2007 notice of 
disagreement.  Nonetheless, the Veteran proceeded to perfect this 
appeal to the Board, so the Board will proceed with adjudication.  

The Veteran's service treatment records demonstrate that the 
Veteran was not suffering from hearing loss, for VA rating 
purposes, at the time of his separation from active duty.  On the 
authorized audiological evaluation performed in December 2003, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
25
15
15
25
20

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2010).  Therefore, the evidence 
demonstrates that the Veteran was not suffering from hearing loss 
as of December 2003.  The Veteran also indicated in his report of 
medical history associated with this examination that he did not 
then, nor had he ever, suffered from hearing loss.  

The Veteran was afforded a National Guard examination in June 
2005.  An audiological evaluation was performed, revealing pure 
tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
15
20
15
20
25

These pure tone thresholds demonstrate that the Veteran was not 
suffering from hearing loss, for VA rating purposes, as of June 
2005.  See id.  Therefore, the evidence of record demonstrates 
that the Veteran was not suffering from hearing loss within one 
year of his separation from active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2010).  

The record also contains a VA audiology assessment from July 
2005.  The Veteran was diagnosed with left ear tinnitus, but it 
was noted that the Veteran had normal hearing bilaterally.  The 
record contains no further evidence diagnosing hearing loss in 
either ear.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of hearing 
loss, the Board must deny the Veteran's claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation).  

Finally, the Veteran himself has not testified to suffering from 
hearing loss.  In his July 2007 notice of disagreement, the 
Veteran indicated that he was not claiming hearing loss, but 
rather, tinnitus.  Service connection was subsequently denied for 
tinnitus in an August 2008 rating decision, but this appeal has 
not been perfected to the Board.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hearing loss must be denied.

Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

When an unlisted disease, injury or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of that 
part of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding a "99" for the 
unlisted condition.  38 C.F.R. § 4.27.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  


Myofascial Pain Syndrome

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 20 percent for his myofascial pain 
syndrome.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's myofascial 
pain syndrome of the cervical spine has been no more than 20 
percent disabling at any time during the pendency of this claim.  
As such, an increased disability evaluation is not warranted.  

For historical purposes, the Veteran was granted service 
connection for myofascial pain syndrome in a February 2007 rating 
decision.  A 10 percent disability evaluation was assigned under 
Diagnostic Code 5299-5237, effective as of June 9, 2006.  The 
Veteran submitted a timely notice of disagreement regarding the 
assigned rating in July 2007, and he subsequently appealed the 
rating to the Board in May 2008.  The RO increased the Veteran's 
disability rating to 20 percent in a January 2010 rating 
decision, effective as of June 9, 2006.  However, since this is 
not the maximum available rating, and since the Veteran has not 
indicated that he is satisfied with this rating, it remains in 
appellate status.  

The Veteran was afforded a VA examination of the neck in January 
2007.  It was noted that the Veteran was suffering from pain on 
the left side of his neck that worsened with talking, mastication 
and swallowing.  The Veteran reported neck pain that did not 
radiate, but he reported severe flare-ups every 2 to 3 weeks.  
Cervical spine range of motion testing revealed flexion to 40 
degrees with pain, extension to 15 degrees limited to 10 to 15 
degrees due to pain on repetition, bilateral lateral flexion to 
20 degrees limited to 10 to 20 degrees on repetition due to pain, 
and bilateral lateral rotation to 25 degrees limited to 10 to 25 
degrees upon repetition due to pain.  A May 2005 MRI revealed 
degenerative spondylotic changes of the cervical spine and a July 
2006 electrodiagnostic study was interpreted to be normal.  The 
examiner diagnosed the Veteran with myofascial pain syndrome 
resulting in neck pain.  This was noted to have significant 
effects on the Veteran's occupation, as he was assigned different 
duties, suffered from decreased mobility, experienced problems 
with lifting and carrying, and had weakness and fatigue.  

The Veteran was afforded an additional VA examination of the neck 
in April 2009.  The Veteran reported that his neck pain had 
worsened since his previous VA examination.  The Veteran reported 
subjective symptoms of weakness, spasms, pain and decreased 
motion.  He also reported severe flare-ups every two to three 
weeks lasting for "hours" resulting in difficulty performing 
his regular daily activities due to pain.  Examination of the 
neck revealed a normal posture and head position.  There was also 
no cervical ankylosis or abnormal spinal curvatures of the 
cervical spine.  There was evidence of spasm, guarding, 
tenderness and pain on motion.  Motor examination was slightly 
diminished, but muscle tone was normal with no muscle atrophy.  
Reflex examination was normal.  Cervical spine range of motion 
was flexion to 35 degrees, extension to 15 degrees, bilateral 
lateral flexion to 15 degrees and bilateral lateral rotation to 
30 degrees.  There was objective evidence of pain on motion but 
no additional limitation of motion after repetition.  The 
examiner diagnosed the Veteran with myofascial pain syndrome of 
the neck resulting in significant occupational effects.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent for his cervical spine disability at any time during the 
pendency of this claim.  The Veteran is currently rated under 
Diagnostic Code 5237, which is used to rate cervical or lumbar 
strains.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 20 
percent rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next-higher disability rating of 30 percent is warranted when 
there is evidence of forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  

According to the January 2007 VA examination, the Veteran had 
flexion of the cervical spine to 40 degrees, and a combined range 
of motion of between 90 degrees and 145 degrees due to pain, 
depending on which end of the examiner's estimated limitation of 
motion is applied.  There was no ankylosis of the cervical spine.  
Subsequently, during the April 2009 VA examination, the Veteran 
was found to have flexion of the cervical spine to 35 degrees, 
with no additional limitation of motion due to pain on 
repetition.  The combined range of motion was 140 degrees.  
Again, there was no indication of ankylosis of the cervical 
spine.  This evidence demonstrates that the Veteran is not 
entitled to a higher disability evaluation of 30 percent, since 
he has been capable of flexion in excess of 15 degrees throughout 
the pendency of his claim and since the evidence establishes that 
he does not suffer from ankylosis of the cervical spine.  

In making the above determination, the Board has considered the 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, even when considering the 
additional limitations due to pain and repetition noted in the 
January 2007 VA examination, and the severe flare-ups described 
by the Veteran, the preponderance of the evidence still 
demonstrates that the Veteran is not entitled to a 30 percent 
disability evaluation for his cervical spine disability.  A 30 
percent evaluation is meant to compensate a Veteran with 
significantly less range of motion than the Veteran is capable 
of, or, a Veteran whose cervical spine is fixated in the neutral 
position.  See 38 C.F.R. § 4.71a, Note (5).  Therefore, a higher 
disability evaluation is not warranted due to functional loss.  

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  According to the Veteran's January 
2007 VA examination, the Veteran had no loss of sensation, and a 
July 2006 electrodiagnostic evaluation revealed no evidence of 
left cervical radiculopathy or left upper extremity focal 
neuropathies.  Also, the Veteran denied symptoms of numbness and 
paresthesias during his April 2009 VA examination.  While motor 
examination was slightly diminished, there was no evidence of 
muscular atrophy or abnormal muscle tone associated with this.  
Reflex examination was entirely normal as well.  As such, the 
evidence does not support a separate disability evaluation for 
neurological manifestations as of this time.  

The Board has also considered whether the Veteran's neck 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
There is also no evidence of frequent hospitalization, or, 
occupational impairment in excess of that contemplated by the 
assigned 20 percent disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  Consequently, referral for extraschedular 
consideration is not warranted.  

The Board has considered whether a remand for consideration of 
total disability benefits based on individual unemployability is 
warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, in the present case, the Veteran was denied 
entitlement to TDIU benefits in August 2008, so there is no need 
to infer a TDIU claim in this case.  Since this issue is not 
currently before the Board, further consideration of this matter 
is not warranted.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the Veteran's 
symptomatology has not warranted a higher disability rating at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
hearing loss.  The claim must be denied.  

Left Shoulder Disability

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 20 percent for a left shoulder 
disability.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's left shoulder 
disability has been no more than 20 percent disabling at any time 
during the pendency of this claim.  As such, a higher disability 
evaluation is not warranted.  

The Veteran was granted service connection for a left shoulder 
disability in the appealed February 2007 rating decision.  A 10 
percent disability evaluation was assigned under Diagnostic Code 
5299-5203, effective as of June 9, 2006.  The Veteran submitted a 
timely notice of disagreement regarding the assigned rating in 
July 2007, and he subsequently appealed the rating to the Board 
in May 2008.  The RO increased the Veteran's disability rating to 
20 percent in a January 2010 rating decision, effective as of 
June 9, 2006.  However, since this is not the maximum available 
rating, and since the Veteran has not indicated that he is 
satisfied with this rating, it remains in appellate status.  

Upon filing his claim, the Veteran was afforded a VA examination 
of the left shoulder in January 2007.  It was noted that the 
Veteran was right hand dominant.  Examination revealed forward 
flexion to 140 degrees with pain at 70 degrees, abduction to 60 
degrees with pain, external rotation to 45 degrees with pain 
beginning at 40 degrees, and internal rotation to 30 degrees with 
pain.  There was no loss of a bone or part of a bone and the 
Veteran did not suffer from recurrent shoulder dislocations.  A 
magnetic resonance image (MRI) from December 2006 was reviewed 
and interpreted to be a normal MRI of the shoulder.  The examiner 
diagnosed the Veteran with left shoulder impingement syndrome 
with left shoulder pain.  This was noted to have significant 
effects on the Veteran's occupation due to increased absenteeism, 
reassignment of duties, problems with lifting and carrying, 
decreased strength and weakness.  

The Veteran was afforded an additional VA examination of the left 
shoulder in April 2009.  The Veteran reported that his condition 
was worsening and that he had pain over the affected area.  
Examination revealed no deformity, giving way, instability, 
stiffness, or incoordination.  There was evidence of pain and 
weakness.  The Veteran also denied episodes of dislocation or 
subluxation, locking episodes, or effusions.  The Veteran 
reported moderate weekly flare-ups.  Range of motion measurements 
revealed flexion to 110 degrees, abduction to 80 degrees, 
internal rotation to 80 degrees, and external rotation to 80 
degrees.  There was objective evidence of pain on motion but no 
additional loss of range of motion upon repetition.  The examiner 
diagnosed the Veteran with left shoulder impingement syndrome, 
resulting in significant occupational effects due to decreased 
mobility, problems with lifting and carrying, and decreased 
strength.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
20 percent for his service-connected left shoulder disability.  
Currently, the Veteran has been rated under Diagnostic Code 5203, 
which applies when there is impairment of the clavicle or 
scapula.  Under this code, a 20 percent disability evaluation is 
the maximum rating available for impairment of the major or minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  It was noted 
during the Veteran's January 2007 VA examination that the Veteran 
was right hand dominant, demonstrating that his left arm is the 
minor arm.  Therefore, a higher disability rating is not 
warranted under this code.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating under Diagnostic Code 5201, which 
is used for rating limitation of motion of the arm.  38 C.F.R. § 
4.71a.  According to this code, a higher disability rating of 30 
percent is warranted for limitation of motion of the arm to 25 
degrees from the side.  According to the Veteran's January 2007 
VA examination, active abduction of the left shoulder was limited 
to 60 degrees due to pain, and passive abduction was to 140 
degrees with pain beginning at 70 degrees.  In April 2009, the 
Veteran was only capable of left shoulder abduction to 80 
degrees.  As such, the evidence of record demonstrates that the 
Veteran is capable of motion of the minor arm in excess of 25 
degrees from the side, demonstrating that he is not entitled to a 
higher disability rating of 30 percent.  

In making the above determination, the Board has considered 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even when 
considering the Veteran's pain and additional limitation upon 
repetition, the evidence demonstrates that the Veteran is capable 
of motion of the left arm far in excess of 25 degrees.  As such, 
the Veteran is not entitled to a higher disability evaluation due 
to pain, weakness, and other functional impairment.  

Finally, the Board has considered whether there may be any other 
relevant Diagnostic Code that would allow for a higher disability 
rating.  However, there is no evidence of ankylosis or impairment 
of the humerus, and as such, a higher disability rating is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

The Board has again considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  Here, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and provide for a 
greater evaluation for additional or more severe symptoms; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is also 
no evidence of frequent hospitalization, or, occupational 
impairment in excess of that contemplated by the assigned 20 
percent disability rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is a 
recognition that industrial capabilities are impaired).  
Consequently, referral for extraschedular consideration is not 
warranted.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the Veteran's 
symptomatology has not warranted a higher disability rating at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability evaluation in excess of 20 percent for a left shoulder 
disability must be denied.

Right Knee Disability

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 10 percent for his service-connected 
right knee disability.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's right knee disability has been no more than 10 percent 
disabling at any time during the pendency of this claim.  

For historical purposes, the Veteran was granted service 
connection for a right knee disability in a February 2007 rating 
decision.  A 10 percent disability evaluation was assigned under 
Diagnostic Code 5299-5257, effective as of June 9, 2006.  The 
Veteran submitted a timely notice of disagreement regarding the 
assigned rating in July 2007, and he subsequently appealed the 
rating to the Board in May 2008.  

According to a November 2006 X-ray of the right knee, the 
Veteran's right knee was normal.  It was noted that the Veteran 
had a long history of left knee pain since military service, but 
this issue is not before the Board.  

The Veteran was subsequently afforded a VA examination of the 
right knee in January 2007.  The Veteran reported that he injured 
his knee in July 2004 when running.  The Veteran reported that he 
used a knee brace and a cane to assist with ambulation on an 
intermittent, but frequent, basis.  The Veteran reported episodes 
of dislocation or subluxation occurring several times per year, 
but less than monthly.  He also reported severe flare-ups 
occurring on a weekly basis.  Examination revealed a range of 
motion of flexion to 110 degrees, with pain and limitation of 
motion upon repetition at 90 degrees, and, extension to 0 degrees 
with no additional limitation of motion upon repetition.  There 
was no evidence of ligament laxity upon examination, but McMurray 
testing could not be performed due to pain.  There was no joint 
ankylosis, instability, patellar abnormality, or meniscal 
abnormality upon examination either.  There was evidence of 
crepitation and grinding.  The examiner reviewed the November 
2006 X-rays that were interpreted as normal.  The examiner 
diagnosed the Veteran with right knee pain that resulted in 
significant occupational effects.  

The Veteran was afforded an additional VA examination of the 
right knee in April 2009.  The Veteran reported that since his 
previous VA examination his right knee pain had worsened.  He 
also reported some instability over the knee.  Examination 
revealed an antalgic gain with an abnormal shoe wear pattern.  
There was evidence of subpatellar tenderness, crepitus, and pain 
at rest, with grinding and clicking.  There was no knee 
instability, meniscus abnormality or other knee abnormalities 
found upon examination.  Range of motion testing revealed flexion 
of the right knee to 90 degrees and extension to 0 degrees, with 
no evidence of additional limitations after three repetitions.  
The examiner diagnosed the Veteran with right knee pain and 
medial collateral ligament strain, resulting in decreased 
mobility, problems with lifting and carrying, decreased strength 
and pain.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
10 percent for his right knee disability at any time during the 
pendency of the claim.  The Veteran is currently rated under 
Diagnostic Code 5257, which is used for rating recurrent 
subluxation or lateral instability of the knee.  Under this code, 
a 10 percent disability evaluation is warranted when there is 
evidence of slight recurrent subluxation or lateral instability 
and a higher disability of 20 percent is warranted when there is 
evidence of moderate recurrent subluxation or lateral 
instability.  In the present case, there is no objective evidence 
of recurrent subluxation or lateral instability.  While the 
Veteran has testified to subjective symptoms of instability, the 
fact that there is no objective evidence of this upon examination 
demonstrates that it should be characterized as "mild" rather 
than as "moderate."  As such, a higher disability evaluation of 
20 percent is not warranted under Diagnostic Code 5257.  

The Board has also considered whether the Veteran may be entitled 
to a separate disability evaluation for limitation of motion of 
the right knee.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint).  

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
According to the January 2007 VA examination, the Veteran had 
flexion to 110 degrees that was limited to 90 degrees due to pain 
upon repetition.  Subsequently, in April 2009, he was found to 
have flexion to 90 degrees with no additional limitation upon 
repetition.  Since the Veteran is capable of flexion in excess of 
45 degrees, he is not entitled to a separate disability 
evaluation for limitation of flexion of the right knee.  

The Board has again considered the holding of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as noted above, the Veteran's 
right knee is limited to only 90 degrees upon repetition due to 
pain.  This is far in excess of the 45 degrees of limited motion 
needed for a 10 percent disability rating to be warranted.  As 
such, functional impairment does not demonstrate entitlement to a 
separate disability evaluation for limitation of motion of the 
right knee.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability evaluation based on any other relevant 
diagnostic code.  However, the Veteran does not suffer from 
ankylosis or limitation of extension, and there is no evidence of 
dislocated semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, there are no other applicable diagnostic 
codes.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5258-59, 
5261-63.  

The Board has again considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  Here, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and provide for a 
greater evaluation for additional or more severe symptoms; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is also 
no evidence of frequent hospitalization, or, occupational 
impairment in excess of that contemplated by the assigned 10 
percent disability rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is a 
recognition that industrial capabilities are impaired).  
Consequently, referral for extraschedular consideration is not 
warranted.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the Veteran's 
symptomatology has not warranted a higher disability rating at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability evaluation in excess of 10 percent for a right knee 
disability must be denied.


ORDER

Entitlement to service connection for major depressive disorder 
is granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  

Entitlement to an initial disability evaluation in excess of 20 
percent for a cervical spine disability diagnosed as myofascial 
pain syndrome is denied.  

Entitlement to an initial disability evaluation in excess of 20 
percent for a left shoulder disability is denied.  

Entitlement to an initial disability evaluation in excess of 10 
percent for a right knee disability is denied.  



REMAND

Low Back Disorder

The Veteran contends that he is entitled to service connection 
for a low back disorder.  Specifically, the Veteran contends that 
he injured his back in 2003 while on active duty.  Regrettably, 
further evidentiary development is necessary before appellate 
review may proceed on this matter.  

The Veteran contends that he sustained a back injury on active 
duty in March 2003 while carrying heavy equipment.  A review of 
the in-service treatment records only indicates that the Veteran 
injured his neck and shoulders.  According to a September 2003 
record, the Veteran had normal range of motion of the back with 
no tenderness.  He was diagnosed with a muscle strain of the 
sternohyoid and scalene muscles, but no chronic or acute back 
disorder was diagnosed at this time.  Nonetheless, during a 
December 2003 in-service examination, the Veteran reported that 
he had a history of recurrent back pain or back problems.  The 
examining physician noted that upon questioning, the Veteran 
denied having a back problem.  However, the physician indicated 
that because the Veteran did not speak fluent English, it was 
very difficult to validate his medical history.  Therefore, it is 
not entirely clear whether the Veteran suffered a back injury 
during military service.  The Veteran subsequently denied having, 
or ever having had, recurrent back pain or any back problems in a 
June 2005 National Guard examination.  

The Veteran was afforded a VA examination of the spine in January 
2007.  During this examination, the Veteran claimed that his back 
pain started the same day of his neck and shoulder injuries.  
Examination revealed thoracolumbar flexion to only 30 to 45 
degrees upon repetition due to pain, suggesting that the Veteran 
was suffering from significant lumbar spine symptomatology.  The 
examiner diagnosed the Veteran with a lumbar strain, but 
regrettably, the examiner was not asked to provide a medical 
opinion regarding the etiology of the Veteran's lumbar strain.  

In light of the above facts, the Board concludes that the Veteran 
should be afforded a new VA examination of the lumbar spine so 
that an opinion as to etiology may be provided.  While there is 
no in-service evidence of treatment for the lumbar spine, the 
Veteran did report a history of back problems during his December 
2003 examination.  However, the Veteran later denied back 
problems, but this statement is not entirely reliable as the 
examiner noted a language barrier.  Post-service treatment 
records also demonstrate significant lumbar symptomatology within 
three years of the Veteran's separation from active duty, and the 
Veteran has consistently indicated that this pain began as a 
result of his 2003 in-service injury.  Therefore, a competent 
medical opinion is necessary before appellate review may proceed 
on this matter.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  The Veteran should be scheduled for a VA 
examination regarding his claimed lumbar 
spine disability.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examining physician upon examination.  
The examiner should indicate whether the 
Veteran suffers from a current lumbar spine 
disability, and if so, the examiner should 
opine as to whether it is at least as likely 
as not that this condition manifested during, 
or as a result of, the Veteran's military 
service, to include his injury of 2003.  

A complete rational for any opinion expressed 
must be provided.  The examiner should also 
consider the Veteran's lay statements when 
offering a final opinion.  

2.  The AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


